[Cite as In re F.M.B, 2017-Ohio-4137.]



                            STATE OF OHIO, MONROE COUNTY
                                 IN THE COURT OF APPEALS
                                         SEVENTH DISTRICT

IN THE MATTER OF:                                 )
                                                  )
        F.M.B.                                    )
                                                  )            CASE NO. 16 MO 0004
        H.D.B.                                    )
                                                  )                     OPINION
                                                  )
                                                  )
                                                  )

CHARACTER OF PROCEEDINGS:                         Appeal from the Court of Common
                                                  Pleas, Juvenile Division, of Monroe
                                                  County, Ohio
                                                  Case No. 5277

JUDGMENT:                                         Affirmed.

APPEARANCES:
For Mother-Appellant                              Attorney Joseph Vavra
                                                  P.O. Box 430
                                                  132 West Main Street
                                                  St. Clairsville, Ohio 43950

For Father-Appellee                               Attorney Margaret Boyd LaPlante
                                                  139 West Eighth Street
                                                  P.O. Box 640
                                                  Cambridge, Ohio 43725-0640

JUDGES:

Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Carol Ann Robb


                                                  Dated: June 5, 2017
[Cite as In re F.M.B, 2017-Ohio-4137.]
DeGENARO, J.

        {¶1}    This appeal filed by Jordan Fraley, Mother, challenges the juvenile
court's decision that awarded primary custody of the minor children to Joseph Bertini,
Father. As Mother's arguments are meritless the judgment of the trial court is
affirmed.
        {¶2}    The minor children resided with both Mother and Father, who were
unmarried, until their relationship ended, at which point they resided solely with
Mother. Father filed a complaint for determination of parental rights and was granted
standard visitation during the pendency of the proceedings. Mother did not file an
answer. At a merit hearing multiple witnesses testified and evidence was presented.
The juvenile court determined it was in the best interests of the children that Father
be designated the residential parent; Mother received standard visitation.
        {¶3}    In her sole assignment of error, Mother asserts:

        The trial court abused its discretion in awarding custody to the
        Appellee.

        {¶4}    It is well settled that a trial court is given broad discretion in its
determination of parental custody rights. Booth v. Booth, 44 Ohio St. 3d 142, 144, 541
N.E.2d 1028 (1989). The standard of review for an appeal of an initial custody order
is whether the trial court abused that discretion. Davis v. Flickinger, 77 Ohio St. 3d
415, 416–17, 674 N.E.2d 1159, 1997–Ohio–260. "The term 'abuse of discretion'
means an error in judgment involving a decision that is unreasonable based upon the
record; that the appellate court merely may have reached a different result is not
enough." In re S.S.L.S., 7th Dist. No. 12 CO 8, 2013-Ohio-3026, ¶ 22.
        {¶5}    R.C. 3109.04(B)(1) governs initial custody awards: "When making the
allocation of the parental rights and responsibilities for the care of the children under
this section in an original proceeding or in any proceeding for modification of a prior
order of the court making the allocation, the court shall take into account that which
would be in the best interest of the children." R.C. 3109.04(B)(1).
        {¶6}    The statutory best interest factors within R.C. 3109.04(F)(1) are
                                                                                   -2-


applicable to juvenile custody proceedings. In re L.D.C., 7th Dist. No. 16JE0029,
2017-Ohio-800, ¶9. These factors include, but are not limited to, the following: a) the
parents' wishes; b) the child's wishes if interviewed by the court; c) the child's
interaction and relationship with parents, siblings, and others who significantly affect
the child's best interests; d) the child's adjustment to home, school, and community;
e) the mental and physical health of relevant persons; f) the parent more likely to
honor and facilitate court-approved parenting time/companionship; g) whether either
parent has failed to make court ordered child support payments; h) if either parent or
a household member has been convicted of certain criminal offenses involving
children; i) if the residential parent or a parent subject to a shared parenting decree
has continuously and willfully denied the other's right to parenting time; and j) if either
parent has or plans to establish a residence outside Ohio. R.C. 3109.04(F)(1)(a)-(j).
       {¶7}    Mother contends that the juvenile court failed to give appropriate weight
to the three factors set forth in R.C. 3109.04(F)(1)(c), (d), and (j). First, as to subpart
(c), Mother argues the juvenile court ignored that the children have good
relationships with members of their extended family in Ohio; there are no family
members living in Pennsylvania; and they have a step-sibling living with Mother in
Monroe County. The juvenile court expressly stated that it considered this factor and
noted that the children have appropriate relationships with both parents, siblings and
others in their lives in both families.
       {¶8}    Turning next to subpart (d), the child's adjustment to home, school, and
community, Mother contends that the older child started her academic career in
Monroe County and that the children are involved in wrestling. She further contends
that testimony proved that Father failed to honor the extracurricular schedule.
       {¶9}    At the time of the hearing the older child was five years old. Mother
testified that Father failed to take the kids to wrestling. Father testified that Mother did
not give him information about the children and often frustrated his attempts at
visitation. Testimony also established that Mother changed residences several times
resulting in the older child transferring schools. This undercuts the sincerity of Mother
                                                                                   -3-


providing the children academic stability. Resolution of this factor rests upon the
determination of the witnesses' credibility, which is left to the discretion of the juvenile
court.
         {¶10} Finally, regarding subpart (j), whether either parent has or is planning to
establish a residence outside of Ohio, Mother argues that Father's residence in
Pennsylvania was overlooked. The juvenile court's judgment entry specifies: "The
father does reside outside of this state. It should be noted however that the children
originally lived with both parents in Pennsylvania until the parties separated in
December 2012. The mother then returned to Monroe County with the children and
has continued to live here until the present time."
         {¶11} A review of the judgment entry reveals that the juvenile court was
extremely thoughtful and detailed in its consideration of each best interest factor. The
few factors that Mother does take issue with were clearly considered by the juvenile
court. No single statutory factor is more important than any other. In re Schaefer, 111
Ohio St. 3d 498, 2006–Ohio–5513, 857 N.E.2d 532, at ¶ 56. The record is replete with
examples of the instability the children experienced while with Mother: her numerous
relationships, jobs, and residences. Mother also struggles with bipolar disorder; she
does not take her medication regularly or participate in counseling. The evidence
supports the juvenile court's decision to award custody to Father.
         {¶12} Accordingly, Mother's sole assignment of error is meritless and the
judgment of the juvenile court is affirmed.

Waite, J., concurs.

Robb, P. J., concurs.